DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Response to Arguments
Applicant’s arguments, see pp. 9-11, filed 7/08/2022, with respect to all rejections and objections have been fully considered and are persuasive.  The rejections and objections have been withdrawn. 
	Support for the amendments to the claims and new claims filed can be found in Figs. 14 and 58-62 and descriptions therefor, as well as on p. 9 of Applicant’s remarks.

Information Disclosure Statement
The information disclosure statements filed 6/27/2022 and 7/11/2022 are in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they have been fully considered by the Office.


Allowable Subject Matter
Claims 1-21 and 31-39 are allowed.

Reasons for Allowance
In claim 1, the recitation of “a failsafe mechanism configured to maintain the first vent closure in a closed position during an operating condition of the fluid movement system and to open the first vent closure in response to a nonoperating condition of the fluid movement system,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 15, the recitation of “wherein the directed stream of fluid through the fluid passage is configured to form an insulation layer,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 15, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 37, the recitation of “opening, by the failsafe mechanism, the first vent closure in response to a nonoperating condition of the fluid movement system.,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 37, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
The remaining claims are allowed due to dependency on one of claims 1, 15, and 37.  
The best known prior art was cited in the Office action dated 6/07/2022.  In an interview on July 7, 2022, the examiner agreed that the art cited for rejection of claim 1 is insufficient to teach the claim.  Claim 37 is allowable for substantially the same reason.  Additionally, the examiner further agreed that the addition of a limitation to claim 15, showing that the fluid forms an insulation layer, as is now claimed, would overcome the art of record.  See the attached interview summary for details.  After further consideration, no additional prior art was found that would teach these claims.  Thus, they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746